Appeal from a judgment of the Wayne County Court (Dennis M. Kehoe, J.), rendered June 7, 2011. The appeal was held by this Court by order entered December 27, 2013, decision was reserved and the matter was remitted to Wayne County Court for further proceedings. The proceedings were held and completed and defendant was adjudicated a youthful offender.
It is hereby ordered that the adjudication so appealed from is unanimously affirmed.
Present — Smith, J.P., Fahey, Carni, Valentino and Whalen, JJ.